Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are not anticipated or deemed obvious over the prior art in which the claimed invention of an apparatus for applying a buttress to a tissue facing surface of an anvil or cartridge jaw comprises a housing and an arm movable relative to one another, wherein the arm and housing contact the buttress and an outer surface of the jaw, respectively.  The closest prior art to Scheib et al. (U.S. Patent No. 9,211,120) discloses a buttress applying apparatus 19530, 19500, 19560, 19600, 19630, 19640 (Note: Figs, 95-110) comprising housing and arm surfaces 19604, 19608 moveable relative to one another for applying a buttress 19670 to a tissue contacting face of an anvil/cartridge, but lacks the contact with the jaw outer surface.  Other prior art contacts a jaw outer surface and a tissue facing surface with housing and arm elements, but these elements are not moveable relative to one another (See U.S. Patent Application Publication 2017/0055981 to Vendely et al.) in Figs 36A and 36B.  See the attached PTO-892 for other related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731